Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed February 3, 2021. Claims 8 and 12 have been amended. Claims 1-15 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 3, 2021, with respect to the rejection(s) of claim(s) 8-14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hinton et al. (US 2006/0236382 A1), and further in view of Holtmanns et al. (US 2012/0239936 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua (US 2006/0015358 A1), in view of Hinton et al. (US 2006/0236382 A1), and further in view of Holtmanns et al. (US 2012/0239936 A1).

With respect to claim 8, Chua discloses a system comprising:
a communication interface to communicate with a network (Figure 2); and 
a processor (Figure 2) to:
store, as part of the registration of the account, a credential of an account of a first service ([0009], service provider stores token identifier associated with user’s account);
receive, from a target device over the network, information relating to an active session at the target device that accesses the first service based on use of the credential ([0021], authentication provider sends a reply message which includes credential status to the service provider); and
responsive to a request from the mobile device, send a command to the target device to perform session management of the active session ([0021] and [0023], a transaction session with a subscriber is established for a requested service).
Chua does not explicitly teach a processor to: register an account of a first service with an account control service, the account control service separate from the first service;
However, Hinton discloses a processor to: register an account of a first service with an account control service, the account control service separate from the first service ([0077]-[0081], identity provider serving as an account control service manages 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Chua with the teachings of Hinton and register an account of a first service with a separate account control service, in order to allow an option for a user to perform a single sign-on process via the account control service and avoid the need to remember multiple credentials for a plurality of user accounts.
The combination of Chua and Hinton does not explicitly teach wherein the target device is within a communication range of the mobile device;
However, Holtmanns discloses wherein the target device is within a communication range of the mobile device ([0049]-[0053], transferring password from a first device to a second device after discovery of both devices);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Chua and Hinton with the teachings of Holtmanns determining a target device is within a communication range of the mobile device, in order to securely transfer user credentials from a device that is in proximity to another device.
With respect to claim 9, the combination of Chua, Hinton, and Holtmanns discloses the system of claim 8, wherein Chua discloses the processor is to further:
store, as part of the registration, a credential of an account of a second service ([0012], token identifier is stored for second service provider also); and

With respect to claim 10, the combination of Chua, Hinton, and Holtmanns discloses the system of claim 8, wherein Chua discloses the first service is provided by a server that is separate from the system (Abstract).
With respect to claim 11, the combination of Chua, Hinton, and Holtmanns discloses the system of claim 8, wherein Chua discloses the system further comprising a non-transitory storage medium storing account control instructions executable on the processor to:
as part of the registration, set up, with the mobile device, an access code associated with the account control instructions, the access code useable by the mobile device to authorize the mobile device to connect with the target device (Abstract and [0009])
With respect to claim 12, Chua discloses a method of a target device, comprising:
connecting, by a target application running on the target device, with an account control service in a system that is remote from the target device (Abstract, service provider connects with authentication provider which is separate);

performing, in response to a command from the account control service, management of the active session ([0021] and [0023], establishing a transaction session based on authorization with the authentication provider).
Chua does not explicitly teach a processor to: registering, from a first mobile device, an account of a first service with an account control service, the account control service separate from the first service;
However, Hinton discloses a processor to: registering, from a first mobile device, an account of a first service with an account control service, the account control service separate from the first service ([0077]-[0081], identity provider serving as an account control service manages user credentials for a single sign-on process to allow a user access to multiple service providers);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Chua with the teachings of Hinton and register an account of a first service with a separate account control service, in order to allow an option for a user to perform a single sign-on process via the account control service and avoid the need to remember multiple credentials for a plurality of user accounts.
The combination of Chua and Hinton does not explicitly teach sending, to the first mobile device of a first user that is in a communication range of the target device, a request for a credential to access the first service using the target application;
the first mobile device of a first user that is in a communication range of the target device, a request for a credential to access the first service using the target application ([0049]-[0053], transferring password from a first device to a second device after discovery of both devices);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Chua and Hinton with the teachings of Holtmanns determining a target device is within a communication range of the mobile device, in order to securely transfer user credentials from a device that is in proximity to another device.
With respect to claim 13, the combination of Chua, Hinton, and Holtmanns discloses the method of claim 12, wherein Chua discloses further comprising:
sending, by the target device to the account control service, session information of the active session to allow the account control service to manage the active session ([0023]).
With respect to claim 14, the combination of Chua, Hinton, and Holtmanns discloses the method of claim 12, wherein Chua discloses further comprising:
sending, by the target device to a second mobile device of a second user, a request for a second credential to access a given service using the target application, the given service being the first service or a second service ([0022] and [0024]);
establishing an active session with the given service using the target application in response to receiving, from the second mobile device, the second credential ([0022] and [0024]). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua (US 2006/0015358 A1), in view of Hinton et al. (US 2006/0236382 A1) and Holtmanns et al. (US 2012/0239936 A1), and further in view of Trinh et al (US 2016/0261654 A1).

With respect to claim 15, Chua discloses the method of claim 12, but does not explicitly teach:
detecting, by the target device, that the first mobile device has moved out of the communication range with the target device; and
in response to the detecting, terminating the active session;
However, Trinh discloses:
detecting, by the target device, that the first mobile device has moved out of the communication range with the target device ([0042], mobile phone is out-of-range); and
in response to the detecting, terminating the active session ([0042], session is terminated when mobile phone is out-of-range);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Chua with the teachings of Trinh and move the mobile device out of range and terminate the active session, in order to prevent another device from accessing information about the session when the mobile device is no longer in range with a target device.



Allowable Subject Matter
Claims 1-7 remains allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art which teaches the feature of ‘registering an account of a first service with an account control service….separate from the first service…and in response to being authorized with respect to the account control service, search for a target device that is within a communication range of the mobile device’.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        April 8, 2021